IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 23, 2008
                               No. 08-40101
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

JENNIFER WOMACK

                                         Plaintiff-Appellant

v.

GALVESTON HOUSING AUTHORITY; CHILD PROTECTIVE SERVICES
STATE OF TEXAS, (Certain Employees); GALVESTON INDEPENDENT
SCHOOL DISTRICT


                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 3:06-CV-707


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
     Jennifer Womack has moved for leave to proceed in forma pauperis (IFP)
in this appeal from the dismissal of her complaint against Galveston Housing
Authority (GHA), in which she alleged, inter alia, that GHA wrongfully
terminated her status as a Section 8 tenant. Womack has also moved for leave



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40101

to obtain transcripts at the Government’s expense and for the appointment of
counsel on appeal.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice
of appeal in a civil case is “mandatory and jurisdictional.” Bowles v. Russell, 127
S. Ct. 2360, 2366 (2007). Federal Rule of Appellate Procedure 4(a)(1)(A) requires
that the notice of appeal in a civil action be filed within 30 days of entry of the
judgment or order from which the appeal is taken.
      The final judgment dismissing Womack’s complaint was entered on
December 26, 2007. To be timely, Womack’s notice of appeal should have been
filed no later than Friday, January 25, 2008, but it was not filed until the
following Monday, January 28, 2008. She contends that the judgment was sent
to her on January 3, 2008; however, it is the date of the entry of judgment and
not the date of receipt that controls. See Latham v. Wells Fargo Bank, N.A., 987
F.2d 1199, 1201 (5th Cir. 1993); see also Birl v. Estelle, 660 F.2d 592, 593 (5th
Cir. 1981). Thus, Womack’s appeal is untimely, and this court lacks jurisdiction
to entertain any challenge to the district court’s dismissal of her complaint.
      Accordingly, Womack’s appeal is DISMISSED, and her motions for leave
to proceed IFP on appeal, to obtain transcripts at the Government’s expense, and
to be appointed counsel on appeal are DENIED.




                                        2